HERRICK, J.
It has been held that, where joint defendants have been imprisoned under an execution against the person, the release and discharge of one from such imprisonment, by the act of the plaintiff in the execution, operates to release and discharge the other, because at common law the arrest and imprisonment upon execution of a judgment debtor in a civil action operated to satisfy and discharge such judgment, and, the judgment being satisfied and discharged, there was, of course, nothing upon which the other judgment debtor and defendant could be held; and also upon the theory that the plaintiff in the judgment was entitled to but one satisfaction for the injury he had received, and that that satisfaction was had by the imprisonment and subsequent release of one of the judgment debtors. As we have seen in the appeal of McCrea, in this same entitled action, the arrest upon execution of a judgment debtor is no longer a satisfaction of that judgment, except while the imprisonment continues. In addition to that, under the facts in this case, no intent to satisfy the judgment, or to release the defendant McCrea from imprisonment, can be inferred from the acts of the plaintiff, and that there was no satisfaction or discharge of the judgment.
It follows from this that the motion of the defendant was properly denied, and that the order appealed from should be affirmed. All concur.